ARNOLD, Chief Judge.
Defendant assigns error to the trial court’s failure to rule on defendant’s motion to suppress and then permitting testimony regarding evidence which was the subject of the motion. Under N.C. Gen. Stat. § 15A-977, a motion to suppress is not subject to a summary denial where the defendant has alleged a legal basis for the motion and has provided a supporting affidavit. N.C. Gen. Stat. § 15A-977(c) (1988); State v. Breeden, 306 N.C. 533, 293 S.E.2d 788 (1982). “If the motion is not determined summarily the judge must make the determination after a hearing and finding of facts.” N.C. Gen. Stat. § 15A-977(d) (1988).
In the instant case, defendant made a proper motion to suppress evidence seized by the police from a search of his apartment, including approximately $150 in cash. In considering defendant’s motion, the trial judge rendered the motion moot upon the State’s assurance that it would not introduce any evidence arising out of the search pursuant to the warrant. During the State’s case, however, testimony was elicited from Detective Best as to whether any of the money from the robbery was recovered. Over defendant’s objection, Best responded, *188“Yes, sir. There was just over $100 — $140 or $50 recovered, pursuant to that search warrant.”
We agree with defendant that the trial court erred by admitting Detective Best’s testimony concerning the money without first having conducted a hearing to determine the admissibility of such evidence. Breeden, 306 N.C. 533, 293 S.E.2d 788; N.C. Gen. Stat. §§ 15A-977(c) and (d). However, the error was harmless beyond a reasonable doubt.
A violation of the defendant’s rights under the United States Constitution is presumed prejudicial unless the State proves and the appellate court finds that the error was harmless beyond a reasonable doubt. N.C. Gen. Stat. § 15A-1443(b) (1988). The State’s evidence shows that although Angelique Parker and Lennon Smith admitted having lied to the police, both Parker and Smith recanted those statements and testified before the jury that defendant had committed the robbery. Significantly, both witnesses said they had lied because they had been threatened. Furthermore, Parker and Smith had already testified prior to Detective Best’s testimony that money from the robbery was in #13 Pinehurst Apartments shortly after the robbery. Moreover, Detective Best was not the only impartial witness, as suggested by the dissent. Selina Benson, the assistant manager, described in detail how she was confronted by the robber and how she carefully observed every exposed feature of his face. Thereafter, by covering the bottom half of faces shown to her in a photographic lineup, she instantly identified defendant as the robber, stating, “Without a doubt, these are the eyes.” Therefore, in light of this and other evidence presented at trial, we find that the State has met its burden in demonstrating that the error was harmless.
Defendant next contends that the trial court erred by summarily denying his motions to compel disclosure of jury records, to appoint expert witnesses, and to quash the indictment. Defendant argues that the indictment should have been quashed because the grand jury foreman, the grand jury, and the petit jury were unlawfully selected on the basis of race. Accordingly, he moved to inspect relevant jury records, and further motioned for appointment of an expert witness to assist him in investigating and preparing statistics concerning jury selection procedures to support his motion to quash.
N.C. Gen. Stat. § 15A-955 (1988) allows the trial court, upon defendant’s motion, to dismiss an indictment when there is ground for a challenge to the grand jury array. State v. Lynch, 300 N.C. 534, 268 S.E.2d 161 (1980). This motion must be made at or before the *189arraignment or it is waived. Id.; N.C. Gen. Stat. § 15A-952 (1988). Defendant was arraigned on 6 May 1991, and the motion to quash was not made until 1 February 1993; therefore, the motion was not timely made. We also find that defendant did not make the threshold showing of specific need required for the appointment of an expert to assist him in his investigation of racial discrimination in jury selection. State v. Moore, 321 N.C. 327, 364 S.E.2d 648 (1988); State v. Penley, 318 N.C. 30, 347 S.E.2d 783 (1986). This assignment of error is overruled.
Defendant failed to preserve any of his remaining assignments of error for appellate review. N.C.R. App. P. 10(b)(1) (1995). However, we have reviewed these assignments of error and find defendant has received a fair trial free from prejudicial error.
No error.
Judge COZORT concurs.
Judge WYNN dissents with separate opinion.